DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
A liquid crystal display apparatus comprising: a quadrangular liquid crystal panel having a reflection layer on a back surface opposite to a display surface of the liquid crystal panel; a light guiding plate formed in a quadrangular shape substantially the same as that of the liquid crystal panel, being laminated on the display surface, configured to diffusely reflect light incident from one end surface of the light guiding plate and emits the light toward the display surface, and having a pair of convex portions that protrude outward from a pair of end surfaces that sandwich the one end surface; and a frame having a light source holding plate in which a light source is mounted on a light source fixing plate, the light source causing light to be incident on the one end surface, the light source fixing plate being bent perpendicularly to a back-side portion and facing the one end surface, the back-side portion being formed in a quadrangular shape substantially the same as that of the liquid crystal panel, wherein bent side plate portions, that face the pair of end surfaces, are respectively provided on a pair of side portions of the back-side portion that sandwich the light source fixing plate; and wherein notches, into which the convex portions are fitted, are provided in the pair of bent side plate portions.
Cheng US 2017/0199423 teaches a liquid crystal display apparatus comprising: a quadrangular liquid crystal panel having a reflection layer on a back surface opposite to a display surface of the liquid crystal panel; a light guiding plate formed in a quadrangular shape substantially the same as that of the 
Choi US 2016/0187715 also teaches a front light display however does not teach any of the claimed frame elements for positioning the light guide and light source.
Shimizu US2008/0303979 teaches ; a light guiding plate formed in a quadrangular shape substantially the same as that of the liquid crystal panel and a frame having a light source holding plate in which a light source is mounted on a light source fixing plate, the light source causing light to be incident on the one end surface, the light source fixing plate being bent perpendicularly to a back-side portion and facing the one end surface, the back-side portion being formed in a quadrangular shape substantially the same as that of the liquid crystal panel, wherein bent side plate portions, that face the pair of end surfaces, are respectively provided on a pair of side portions of the back-side portion that sandwich the light source fixing plate; and wherein notches, into which the convex portions are fitted, are provided in the pair of bent side plate portions however it is applied to a back lit display and one of ordinary skill in the art could not easily combine it with a front-lit type reflection display.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871